POCH, J. This cause coming to be heard on the joint stipulation of the parties hereto and the Court being fully advised in the premises; This court finds that this expenditure was for the return, by the County of Lee, of fugitives from justice. Law enforcement officers are required to travel to other jurisdictions for the return of fugitives when the fugitives have been located and apprehended in various jurisdictions throughout the country. The expenses herein reflect the expenses incurred by the County of Lee in sending its law enforcement officers to return apprehended fugitives. The investigation and reports from the Department of Law Enforcement indicate that the appropriations for this purpose were expended, leaving some of these expenses unpaid. Under the rules set forth in Fergus v. Brady (1917), 277 Ill. 272, this Court finds that inasmuch as the State was unable to anticipate the amount necessary to appropriate for this expense and that since this expenditure was one required of the State by statute, this Court awards the Claimant the amount of $5,543.09. It is hereby ordered that the sum of $5,543.09 be and is hereby awarded to Claimant, County of Lee, in full satisfaction of the claim herein presented to the State of Illinois.